In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************** *
BRYAN COMEAUX and                *
KELLY COMEAUX, parents of        *
CAROLINE COMEAUX, a minor child, *
                                 *                   No. 12-348V
              Petitioners,       *                   Special Master Christian J. Moran
                                 *
v.                               *                   Filed: April 10, 2014
                                 *
SECRETARY OF HEALTH              *                   Attorneys’ fees and costs; award
AND HUMAN SERVICES,              *                   in the amount to which
                                 *                   respondent does not object.
              Respondent.        *
********************** *

Michael Langdon Cave, Cave Law Firm, Baton Rouge, LA, for Petitioner;
Traci R. Patton, U.S. Department of Justice, Washington, D.C., for Respondent.

                 UNPUBLISHED DECISION ON FEES AND COSTS1

       On March 13, 2014, respondent filed a stipulation of fact concerning final
attorney’s fees and costs in the above-captioned matter. Previously, petitioners filed an
Application for Attorneys’ Fees and Costs (“Application”) on March 4, 2014. Petitioners
requested $27,151.00 for attorneys’ fees and costs, and $350.00 for petitioners’ costs.
Upon review of petitioner’s application, respondent raised objections to certain items.
Based on subsequent discussions, petitioners amended their application to request a total
of $23,748.00, an amount to which respondent does not object. The Court awards this
amount.

       On June 1, 2012, Bryan and Kelly Comeaux filed a petition for compensation, on
behalf of their daughter, Caroline Comeaux, alleging that the rotavirus vaccine, which
Caroline received on July 22, 2011, caused her to suffer intussusception. Petitioners
received compensation received compensation based upon the parties’ stipulation.
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
Decision, filed Dec. 19, 2013. Because petitioners received compensation, they are
entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners seek a total of $23,398.00 in attorneys’ fees and costs for their counsel.
Additionally, in compliance with General Order No. 9, petitioners state that they incurred
$350.00 in out-of-pocket litigation expenses while pursuing this claim. Respondent has
no objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       a. A lump sum of $23,398.00 in the form of a check made payable to
          petitioners and petitioners’ attorney, Michael L. Cave, of the Cave Law
          Firm, for attorneys’ fees and other litigation costs available under 42
          U.S.C. § 300aa-15(e).

       b. A lump sum of $350.00, payable to petitioners, Bryan and Kelly Comeaux,
          for costs they incurred in pursuit of the petition.

      The Court thanks the parties for their cooperative efforts in resolving this matter.
The Clerk shall enter judgment accordingly.

       Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

       IT IS SO ORDERED.

                                                  s/Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




                                              2